Order issued SeptemberJ0, 2012




                                       In The
                              Qtnurt nf Appeals
                    1Jiift4 1llistrirt nf wcxas at 1llallas
                                 No. 05-11-00524-CV


                         RODERICK V. GIVENS, Appellant

                                          v.
     MIDLAND MORTGAGE CO., MIDFIRST BANK, AND BARRETT, DAFFIN,
                    FRAPPIER ET AL., Appellees


                                     ORDER

     Before the Court is appellees' motion for oral argument.   We GRANT the motion.